DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piaskowski et al (10,345,772).  Piaskowski et al discloses a hot water supply device (HWPS-O) including a first device (510) performing control related to hot water supply (SEE column 12, lines 54-61), a second device (smart phone, SEE column 5, lines 26-35) connected to be able to communicate with the first device and performing control related to hot water supply, and a communication unit (107, 109) provided in the first .   

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Acker (10,215,424).  Acker discloses a hot water supply device (10) including a first device (12) performing control related to hot water supply; a second device (68, 335) connected to be able to communicate with the first device and performing control related to hot water supply (SEE column 9, lines 57-67), and a communication unit (40) provided in the first device and able to be connected to an external communication network (180), wherein the first device divides data of control software of the second device acquired from an external device (such as a server, SEE column 8, lines 1-10) via the communication unit into a plurality of pieces and transmits the divided data to the second device (SEE column 9, lines 41-67).  In re claim 2, Acker discloses that the first device is one of a water heater (12) and a remote controller for remotely controlling the water heater, and the second device is a remote controller (68, SEE column 9, lines 61-67).  In re claim 3, Acker discloses that the first device is a remote controller (309) for remotely controlling a water heater, and the second device is another remote controller (333) (SEE Figure 3B) for remotely controlling the water heater.  In re claim 4, Acker discloses that the first device divides the data of the control software so that a transmission time of a separate unit of the data of the control software is shorter than one cycle of regular communication performed between a water heater and the remote controller connected to the water heater (implicitly disclosed in column 11, lines 19-.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 12, 2022